Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 12/3/2021 in which Claims 1-6, 8-15, 17-22 are pending.
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 12/3/2021, with respect to Claims 1-6, 8-15, 17-22 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims  1-6, 8-15, 17-22 have been withdrawn. 
Allowable Subject Matter
Claims 1-6, 8-15, 17-22 allowed.
The following is an examiner’s statement of reasons for allowance: Referring to independent claims 1, 10, 19, Zhou teaches a statistics module for counting the number of pixels included in each sub-display area whose luminance exceed a luminance threshold; data signal compensation at least for sub-display areas whose average luminance values are lower than a preset first luminance threshold among the sub-display areas to which the backlight sub-regions that are determined to be subjected to peak driving correspond. Hayashi teaches using a pseudo-random number generation unit, reference pixel selection unit and comparison pixel selection unit respectively select locations of a reference pixel and a comparison pixel from pixels included in the image data. Shiraishi teaches compressing and writing display data from write-line buffers to the frame buffer memory, reading out compression display data from the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694       
/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694